Citation Nr: 0322703	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-05 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1969 
to January 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Seattle, Washington, Regional Office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

Following his July 2002 Video Conference hearing before the 
undersigned Veterans Law Judge, the appellant submitted a 
medical statement from C. P. Tappin, M.D., that indicated he 
had known the appellant since the 1970's and had treated him 
for posttraumatic depression resulting from his military 
service.  

Since the claim was last before the RO, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) (which allowed the Board 
to undertake the action necessary for a proper appellate 
decision) because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii) (which permitted the Board to provide the 
notice required by 38 U.S.C. § 5103(a) and § 3.159(b)(1) and 
provided the appellant not less than 30 days to respond to 
the notice), because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F3d 1339 (Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the claimant of his right to 
have the new evidence initially considered by the RO.  No 
such waiver is of record in this case.  The result is that 
the RO must review the evidence received by the Board and 
adjudicate the claim considering the newly obtained evidence, 
as well as evidence previously of record and evidence 
requested in this remand.  

In light of the foregoing, and recognizing VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under VCAA, the Board believes that additional 
evidence must be obtained in order to determine if the 
appellant has PTSD that can be linked to traumatic events to 
which he was exposed during military service.  Therefore, 
this claim is remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA are 
fully complied with and satisfied.  See 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
appellant of the applicable provisions of 
the VCAA, including what evidence is needed 
to support his claim, what evidence VA will 
develop, and what evidence the appellant 
must furnish.  

2.  The RO should obtain the appellant's 
service personnel records and associate 
them with the claims file.  

3.  After receiving the necessary 
authorization from the appellant, the RO 
should contact Dr. Duöng Minh Duöng (620 S. 
Jackson Street, Seattle, WA  98104) and Dr. 
Charles P. Tappin (22 Hofstraat, 
2000nAntwerp, Belgium) and request complete 
copies of the appellant's clinical and 
outpatient treatment records.  All records 
obtained should be associated with the 
claims file.  

4.  The RO should obtain the appellant's 
medical records from the Seattle VA Medical 
Center, particularly the records pertaining 
to his psychiatric hospitalization from 
June 18, 1990, to July 13, 1990, and to his 
treatment for PTSD between December 2000 
and the present.  All records obtained 
should be associated with the claims file.  

5.  The RO should contact the appellant and 
inform him that he may submit any other 
corroborating evidence he may have 
pertaining to alleged stressors experienced 
during his military service.  He should be 
advised that a meaningful research of his 
stressors will require him to provide the 
"who, what, where and when" of each 
stressor.  Further, the RO should inform 
the appellant that he may submit any other 
evidence to verify his alleged stressors 
from military as well as nonmilitary 
sources, to include "buddy" statements 
from individuals who served with him, as 
well as any statements from relatives.  The 
RO should assist the appellant in obtaining 
such evidence.  In connection with this 
development, the RO should ensure that all 
appropriate special development procedures 
mandated by M21-1, Part III, § 5.14(c) for 
verification of non-combat stressors is 
fully accomplished and documented in the 
claims folder, to include issuance of the 
special development letter to the appellant 
advising him of the steps necessary to 
verify his non-combat stressors.  

6.  If indicated by the appellant's 
response, the RO should forward a summary 
of his claimed in-service stressors and 
copies of his service personnel records to 
the U.S. Armed Service Center for Research 
of Unit Records (USASCRUR) at 7798 Cissna 
Road, Springfield, Virginia, 22150-3197, 
and request USASCRUR to attempt to verify 
the claimed stressors.  

7.  Following the above, the RO must make a 
specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  If official service records or 
alternative records discussed in M21-1, 
Part III, § 5.14(c) corroborate the 
appellant's allegations of stressors 
occurring, the RO should specify that 
information.  The RO should also indicate 
whether any behavioral changes that 
occurred at or close in time to the alleged 
stressor incidents could possibly indicate 
the occurrence of one or more of the 
alleged in-service stressors and if so 
should decide whether this evidence needs 
the interpretation by a clinician.  See 
M21-1, Part III, § 5.14(c)(9).  If the RO 
determines that the record establishes the 
existence of a stressor or stressors, the 
RO must specify what stressor or stressors 
in service it has determined are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.  

8.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders that 
are present.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  The 
diagnosis(es) must be based on examination 
findings, all available medical records, 
complete review of comprehensive testing 
for PTSD, and any special testing deemed 
appropriate.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) whether 
it is at least as likely as not that there 
is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner.  In addition, 
the examiner must comment on the 
approximate date of onset and etiology of 
any diagnosed psychiatric disorder as shown 
by the evidence of record, and in so doing, 
the examiner should attempt to reconcile 
the multiple psychiatric diagnoses and/or 
assessments of record based on his/her 
review of all of the evidence of record, 
particularly with respect to prior 
diagnoses of PTSD.  Further, in line with 
the M21-1 provisions, the examiner is 
requested to provide detailed medical 
analysis and interpretation of the 
diagnoses found present on examination in 
light of all the evidence of record for the 
purpose of addressing whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors.  A complete rationale 
for all opinions expressed must be 
provided.  The copy of the examination 
report and all completed test reports 
should thereafter be associated with the 
claims folder.  

9.  After completion of the above, the RO 
should readjudicate the issue of service 
connection for PTSD with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this REMAND.  
The readjudication must be in accord with 
the revised version of 38 C.F.R. 
§ 3.304(f), as amended in June 1999.  If 
the benefit sought on appeal remains 
denied, the RO should provide the appellant 
and his representative a supplemental 
statement of the case that contains notice 
of all relevant actions taken on his claim, 
and an appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board.  

The appellant need take no action until notified, and he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


